                                                                     JS-6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE DIRECTORS             Case No.: 2:18-cv-08361-DSF-GJS
     GUILD OF AMERICA – PRODUCER
12   HEALTH PLAN; and TRUSTEES OF
     THE DIRECTORS GUILD OF                JUDGMENT
13   AMERICA – PRODUCER PENSION
14   PLANS,

15             Plaintiffs,

16             vs.
17   TOO MANY SNEAKERS, INC., a
     California corporation;
18
               Defendant.
19
20
21
22
23
24
25
26   ///
27   ///
28   ///

                                          1
     1308832                                                            Judgment
 1             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs,
 2   Trustees of the Directors Guild of America – Producer Health Plan and Trustees of the
 3   Directors Guild of America – Producer Pension Plans, shall recover from Defendant
 4   Too Many Sneakers, Inc.:
 5             1.   The principal amount of $89,129.48, which includes,
 6                  -     Fringe benefit contributions of $59,260.63
 7                  -     Prejudgment interest of        $13,112.39
 8                  -     Liquidated damages of          $11,852.13
 9                  -     Audit costs of                 $ 4,904.00
10                                                       $89,129.15
11             2.   Attorneys’ fees of $4,560.00;
12             3.   Costs of suit of $635.00; and
13             4.   Post-judgment interest as provided by law.
14
15   Date: 2/27/2019                         _________________________________
                                             HONORABLE DALE S. FISCHER
16
                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
     1308832                                                                    Judgment
